Citation Nr: 1708120	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-37 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for adverse residuals of carotid artery surgery resulting in home oxygen use.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel




INTRODUCTION

The Veteran served on active duty from October 1959 to July 1961 and from November 1961 to August 1962.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By that rating action, the RO denied the service connection and 1151 claims on appeal.  The Veteran appealed the RO's determinations to the Board.  Jurisdiction of the appeal currently resides with the Phoenix, Arizona RO. 

In December 2015, the Board, in part, remanded the claims on appeal for additional substantive development. Specifically, to schedule the Veteran for VA examinations in conjunction with the claims.  As will be explained in more detail below, the Veteran failed to report for VA examinations scheduled in May 2016.  The appeal has returned to the Board for further appellate consideration.  

Also developed for appellate consideration before the Board in December 2015  was the issue of entitlement to service connection for a left sinus disorder.  By a March 2016 rating action, the RO granted service connection for chronic sinusitis (claimed as left sinus condition); an initial noncompensable disability rating was assigned, effective November 23, 2007-the date VA received the Veteran's original claim for compensation for this disability.  This represents a complete grant of the benefit originally sought.  Thus, the Board does not have jurisdiction over this issue. See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  Thus, the only issues remaining for appellate consideration are the ones listed on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The Veteran seeks entitlement to service connection for a low back disorder and entitlement to compensation under 38 U.S.C.A. § 1151 for adverse residuals of carotid artery surgery resulting in home oxygen use.  In December 2015, the Board remanded these claims to have the AOJ schedule the Veteran for VA examinations to determine the nature and etiology of his low back disability and to determine if he had any additional disability resulting in home oxygen use as a result of a September 2005 carotid endarterectomy and, if so, if it was a result carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment, or the result of an event not reasonably foreseeable.  The Veteran failed to report for VA examinations scheduled in May 2016.  The Board notes, and as argued by the Veteran's representative in a February 2017 written argument to VA, that notice of the May 2016 examinations was not sent to the Veteran's correct address.  In this regard, and as maintained by the Veteran's representative, a VA examinations worksheet, dated May 6, 2016, reflects that the Veteran's current (then) address was in Great Falls, Montana.  Yet, and according to the worksheet, the VA Medical Center (VAMC) in Phoenix, Arizona was the facility that processed the examination(s) request.  This report contains a statement that "Numerous times have been attempted to contact the veteran via mail and telephone in order to schedule appointment for exams (C&P and PFT); Unsuccessful. Request is now cancelled for failure to RSVP."  

As argued by the Veteran's representative, it appears that the Appeals Management Center (AMC) had erroneously scheduled the Veteran for examinations at the Phoenix, Arizona VAMC in May 2016 although his address of record was in Great Falls, Montana.  The Veteran's representative acknowledged that while it was possible that the Veteran was a "snow bird" and shared residency between Arizona and Montana, that there was no indication in the record that the Phoenix, Arizona VAMC or the AMC had sent correspondence notifying the Veteran of the May 2016 examinations to his Great Falls, Montana address.  In this regard, the RO's June 2016 Supplemental Statement of the Case that was sent to the Veteran's Arizona address was returned by the United States Postal Service as undeliverable.  As such, upon remand, the RO shall clarify the Veteran's address and reschedule the Veteran for VA examinations in conjunction with the claims on appeal.  The Veteran shall be notified of the time, date, and location of the VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative to clarify that his current home address is in Great Falls, Montana.
 
2.  Following completion of the above, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any lumbar spine disability.  The examiner must review the electronic record and must note that review in the report. Any indicated studies should be performed.  A complete history should be obtained from the Veteran. The supporting rationale for all opinions expressed should be provided. Based on the examination of the Veteran and a review of the record, the examiner should provide the following medical opinions:
 
(a) Provide all pertinent diagnoses affecting the Veteran's lumbar spine.
 
(b) For each current disorder of the lumbar spine which is a congenital/developmental defect, opine as to whether it is at least as likely as not (50 percent probability or greater) that there was additional disability superimposed upon that defect during service.  This opinion should consider all pertinent evidence, including the Veteran's report of falling 30 feet from a dam in service.  Also state whether or not the disability increased in severity during service. If so, state whether any increase in disability was due to the natural progress of the disorder.
(c) For each disorder of the lumbar spine that is not a congenital/developmental defect, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset in service or is otherwise related to service, to include the Veteran's report of falling 30 feet from a dam.

3.  Following completion of the development requested in paragraph two (2) above, schedule the Veteran for a VA examination by an appropriate examiner relative to his claim for compensation under 38 U.S.C.A. § 1151 for adverse residuals of carotid artery surgery resulting in home oxygen use.  The examiner must review the electronic record and must note that review in the report.  Any indicated studies should be performed.  A complete history should be obtained from the Veteran. The supporting rationale for all opinions expressed should be provided. Based on the examination of the Veteran and a review of the record, the examiner should provide the following medical opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran has additional disability as a result of the carotid endarterectomy in September 2005? 

(b) If there is additional disability, is it at least as likely as not (50 percent or greater probability) that the additional disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment? 

In determining whether the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, please discuss if VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

(c) If there is additional disability, is it at least as likely as not (50 percent or greater probability) that the additional disability is the result of an event not reasonably foreseeable?
The examiner should specifically address the Veteran's continued home oxygen use.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




